                                                                                                                       Civil- (Dec-2008)
                                                                 HONORABLE: Stefan R. Underhill
                                    DEPUTY CLERK K. Simon                    RPTR/ECRO/TAPEM. Cianciullo
       TOTAL TIME:          1        hours 02   minutes
                                       DATE:  August 5, 2021  START TIME: 3:59 p.m.     END TIME: 5:01 p.m.
                                                             LUNCH RECESS      FROM:            TO:
                                                  RECESS (if more than ½ hr)   FROM:            TO:

       CIVIL NO. 20-cv-1602


                     Yout LLC                                                            Charles Mudd
                                                                                                 Plaintiff’s Counsel
                                       vs
                     RIAA, et al.                                                       Rose Ehler; James Craven
                                                                                                 Defendant’s Counsel

                                                COURTROOM MINUTES- CIVIL

                           ✔ Motion hearing                           Show Cause Hearing
                                Evidentiary Hearing                   Judgment Debtor Exam
                                Miscellaneous Hearing

        ✔ .....#28         Motionto Dismiss                                             ✔ granted        denied       advisement
            .....#         Motion                                                           granted       denied       advisement
            .....#         Motion                                                           granted      denied        advisement
            .....#         Motion                                                           granted       denied       advisement
            .....#         Motion                                                           granted      denied        advisement
           .....#          Motion                                                           granted      denied       advisement
           .....#          Motion                                                           granted      denied       advisement
           .....           Oral Motion                                                      granted      denied       advisement
           .....           Oral Motion                                                      granted       denied       advisement
           .....           Oral Motion                                                      granted      denied        advisement
          .....            Oral Motion                                                      granted      denied        advisement
           .....                Briefs(s) due                Proposed Findings due                    Response due
          .............                                                                                       filed    docketed
          .............                                                                                       filed    docketed
          .............                                                                                       filed    docketed
          .............                                                                                       filed     docketed
           .............                                                                                      filed    docketed
           .............                                                                                      filed    docketed
           ............                         Hearing continued until                                  at

Notes: The motion to dismiss is granted without prejudice to refiling an amended complaint. The amended complaint shall be filed
       within 28 days of the hearing.
